Citation Nr: 0906934	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as being the result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to service 
connection for adenocarcinoma of the prostate, to include as 
being the result of exposure to herbicides.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in November 2005, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  The Veteran was scheduled for a travel board hearing on 
April 10, 2007.  However, the RO received a letter on April 
13, 2007, wherein the Veteran withdrew his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).  

With respect to the Veteran's claim on appeal, the Veteran 
has contended that his prostate cancer (adenocarcinoma of the 
prostate) is due to presumed exposure to the herbicide agent, 
Agent Orange, during the Vietnam era.  See 38 C.F.R. 
§§ 3.307, 3.309.  As this claim was based on presumed 
exposure to Agent Orange, adjudication of this issue was 
covered by a stay then in effect.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board will proceed with 
adjudication of the claim deferred by the Board in October 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for adenocarcinoma of the 
prostate, to include as being the result of exposure to 
herbicides.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

In December 2004, the Veteran appointed the Arizona 
Department of Veterans Services as his representative.  See 
December 2004 Appointment of Veterans Service Organization as 
Claimant's Representative form (VA Form 21-22).  Upon review 
of the record, it does not appear that the representative was 
given an opportunity to submit argument or procedural 
documents in support of the Veteran's claim prior to the RO 
certifying the case to the Board in March 2007.  When an 
appellant appeals to the Board, he or she "will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600 (2008).  When an appellant has 
appointed a representative, the RO must afford that 
representative the opportunity to execute a VA Form 646, 
prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual, M21-1, Part 
IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2008).  
In order to comply with due process of law, the Veteran's 
representative must be provided the opportunity to review the 
record and offer written argument on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:  

1.  Forward the claims folder to the 
Arizona Department of Veterans Services 
and afford the organization an 
opportunity to review the claims folder 
and submit a VA Form 646 on behalf of the 
Veteran.  All efforts made should be 
documented and incorporated into the 
claims file.  Notification of this action 
should be sent to the Veteran and 
documented in the claims file.  

2.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




